 CORP. FOR GENERAL TRADE (WKJG-TV 33) 617Corporation for General Trade (WKJG-TV 33) and International Brotherhood of Electrical Work-ers, Local 723, a/w International Brotherhood of Electrical Workers, AFLŒCIO.  Cases 25ŒCAŒ23757 and 25ŒCAŒ24038 February 8, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On September 30, 1997, Administrative Law Judge John H. West issued the attached decision. The Respon-dent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply to the General Counsel™s brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 We adopt the judge™s finding that the Respondent vio-lated Section 8(a)(5) and (1) by unilaterally implement-ing its proposal prior to impasse. As the judge found, the parties had not reached impasse in their negotiations in view of the fact that there had been substantial move-ment in negotiations immediately prior to and after the Respondent implemented its proposals, and the Respon-dent had not informed the Union that it believed the par-ties were at impasse or otherwise indicated that further bargaining would be in vain. See, e.g., D.C. Liquor Wholesalers, 292 NLRB 1234, 1235 (1989), enfd. 924 F.2d 1078 (D.C. Cir. 1991) (steady progress in negotia-tions militates against finding impasse). We find merit, however, in the Respondent™s exception to the judge™s finding that the Respondent committed an additional violation of Section 8(a)(5) and (1) because the proposal that it unilaterally implemented included a provision that altered the scope of the bargaining units by merging the two historically separate units into one unit. We find that the record fails to support the judge™s find-ing in this respect. ________ 1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 In addition to modifying the judge™s recommended Order to reflect our decision, as discussed below, we shall modify the Order in accor-dance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). We have also modified the judge™s recommended Order and notice to reflect his factual finding that the Respondent has furnished the requested infor-mation to the Union, which had been unlawfully withheld, so that no affirmative order to provide this information is necessary. It is undisputed that on September 4 or 5, 1994, the Respondent sent the Union its proposal for a successor contract, which included, inter alia, a recognition clause that combined the two historically separate units into one unit. It is also undisputed, however, that the Respondent abandoned this proposed new recognition clause in its November 2, 1994 proposal. From that time forward, the Respondent proposed combining the substantive terms covering the two separate units into one contract, instead of two, with separate addenda for each unit. Since such proposal did not seek to alter, or have the effect of alter-ing, the scope of the bargaining units, we dismiss this complaint allegation. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Corporation for General Trade (WKJG-TV 33), Fort Wayne, Indiana, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Without bargaining to lawful impasse with respect to this conduct and the effects of this conduct, imple-menting changes on February 3, 1995, in the terms and conditions of employment of the employees in the in-volved units including, but not limited to: (i) removing one-half hourly rate premium pay for hours worked over 8 hours in a day; (ii) reducing guaranteed 5-1/3 hours premium pay to 3 hours™ premium pay for employees called in to work on their days off; (iii) reducing pre-mium pay from 2-1/2 times to 2 times rate of pay for employees called in to work on a scheduled vacation day; (iv) removing a fifth week of vacation for employ-ees with more than 25 years of active service with Re-spondent; (v) reducing paid sick leave time by 10 days per year; (vi) removing guaranteed 12-hour rest period between assignments for employees and removing the half hourly rate premium pay for employees called in to work during their 12-hour rest period; (vii) permitting supervisors to perform bargaining unit work thereby re-ducing the amount of overtime available to bargaining unit employees; (viii) removing classification jurisdiction thereby allowing Respondent to assign employees to work in higher-paying job classification without paying to employees the higher wages associated with such job classifications; and (ix) creating a two-tier wage structure which caused employees hired after November 4, 1994, to be paid lower wages than other employees. (b) Unreasonably delaying the furnishing of the infor-mation to the Union which it sought in its February 20, 1995 letter as that information relates to members of the involved bargaining units. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 330 NLRB No. 92  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6182. Take the following affirmative action necessary to 
effectuate the polices of the Act. 
(a) On request, bargain in good faith with the Union as 
the exclusive representative of
 all employees in the in-
volved units and, if an understanding is reached, embody 
such understanding in signed contracts. 
(b) On request, rescind any and all unilateral changes 
the Respondent has made in the terms and conditions of 
employment of the employees in the involved units. 
(c) Within 14 days of the date of this Order, make 
whole the employees in the involved units, with interest, 

for any loss of earnings and other benefits they may have 
suffered by the Respondent™s unlawful refusal to apply 
the terms and conditions of employment as set forth in 
the collective-bargaining agreements which expired in 
November 1994 until such time as Respondent bargains 
in good faith to impasse or enters into new collective-
bargaining agreements. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Fort Wayne, Indiana facility copies of the attached 
notice marked ﬁAppendix.ﬂ
3 Copies of the notice, on 
forms provided by the Regional Director for Region 25, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since February 3, 1995. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
________ 
3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
WE WILL NOT insist, as a condition of reaching any col-
lective-bargaining agreement, that International Brother-
hood of Electrical Workers, 
Local 723, a/w International 
Brotherhood of Electrical Wo
rkers, AFLŒCIO agree to 
consolidate the two units it represents into one contract 
and implement this. 
WE WILL NOT without bargaining to a lawful impasse 
implement changes in the terms and conditions of em-
ployment of the employees in the involved units includ-
ing, but not limited to: (i) removing one-half hourly rate 
premium pay for hours worked over 8 hours in a day; (ii) 

reducing guaranteed 5-1/3 hours premium pay to 3 hours 
premium pay for employees called in to work on their 
days off; (iii) reducing premium pay from 2-1/2 times to 
2 times rate of pay for employees called in to work on a 
scheduled vacation day; (iv) removing a fifth week of 
vacation for employees with mo
re than 25 years of active 
service with Respondent; (v) 
reducing paid sick leave 
time by 10-days per year; (vi) removing guaranteed 12-
hour rest period between assignments for employees and 
removing the half hourly rate premium pay for employ-
ees called in to work during their 12-hour rest period; 
(vii) permitting supervisors to perform bargaining unit 
work thereby reducing the amount of overtime available 
to bargaining unit employees; (viii) removing classifica-
tion jurisdiction thereby allowing Respondent to assign 

employees to work in higher-paying job classifications 
without paying to employees th
e higher wages associated 
with such job classifications
; and (ix) creating a two-tier 
wage structure which caused employees hired after No-

vember 4, 1994, to be paid lower wages than other em-
ployees. 
WE WILL NOT unreasonably delay furnishing informa-
tion to International Brotherhood of Electrical Workers, 

Local 723, a/w International Brotherhood of Electrical 
Workers, AFLŒCIO which it sought in its February 20, 
1995 letter as that information relates to members of the 
involved bargaining units. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with Inter-
national Brotherhood of Electrical Workers, Local 723, 
a/w International Brotherhoo
d of Electrical Workers, 
AFLŒCIO as the exclusive representative of all employ-
ees in the following units and, if an understanding is 
reached, embody such understandi
ng in signed contracts: 
 All cameramen, projectionists, audio and video techni-
cians, including switchers, transmitter technicians, and 
floorman-directors, film cutters, producer-directors, 
film editors, art directors, news photographers, continu-
ity clerks, continuity coordinators, and production as-
sistants, and excluding radio announcers operating ra-
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 619dio control equipment, office and clerical employees, 
guards and professional employees and supervisory 
employees as defined in the Act. 
All regular full-time anchors, reporters and announcers 
at WKJG-TV Studios in Fort Wayne, Indiana; but ex-
cluding the general manager, the farm director, the 
news director, the public affairs director, all office 
clerical employees, all professional employees, guards 
and supervisors as defined in the Labor Management 
Relations Act, as amended, as that unit of employees is 
described in the certification of representative, issued 
May 14, 1974, at Indianapolis, Indiana, in Case 25Œ
RMŒ386 of the National Labor Relations Board. 
WE WILL, on request, rescind any and all unilateral 
changes we have made in the terms and conditions of 
employment of the employees in the involved units. 
WE WILL make whole the employees in the involved 
units, with interest, for any loss they may have suffered 

by our unlawful refusal to apply the terms and conditions 
of employment as set forth in the collective-bargaining 
agreements which expired in November 1994 until such 
time as we bargain in good faith to impasse or enter into 
new collective-bargaining agreements. 
 CORPORATION FOR GENERAL TRADE (WKJG-
TV 33
)  Michael T. Beck, Esq., for the General Counsel
. Robert S. Sanders, III, Esq. (Daniels, Sanders, Pianowski, Todd 
& Thomas), 
of Elkhart, Indiana, for the Respondent
. Mr. Ronald Bame,
 of Fort Wayne, Indiana, for the Charging 
Party.
 DECISION STATEMENT OF THE 
CASE JOHN H. W
EST, Administrative Law J
udge.  International Brotherhood of Electrical Workers, Local 723, a/w Interna-
tional Brotherhood of Electrical Workers, AFL
−CIO (the Un-ion or the Charging Party) filed charges against Corporation for 

General Trade (WKJG
−TV 33), (Respondent) in Cases 
25−CA−23757 and 25
−CA−24038 on February 22 and June 19, 
1995, respectively. An order cons
olidating cases, consolidated complaint and notice of hearing was issued December 11, 1996. 
It alleges that Respondent violat
ed Section 8(a)(1) and (5) of 
the National Labor Relations Act (the Act), by failing and re-
fusing to bargain collectively an
d in good faith with the exclu-
sive collective-bargaining representative of its employees. Re-

spondent denies violating the Act. 
A hearing was held on June 2−4, 1997, in Fort Wayne, Indi-
ana. On the entire record in this proceeding, including my ob-
servation of the demeanor of th
e witnesses and consideration of 
the briefs filed by the Genera
l Counsel and by Respondent on 
July 28, 1997, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a corporation with an office and place of busi-
ness in Fort Wayne, has been engaged in the operation of a 
television broadcasting station. The complaint alleges, the Re-
spondent admits, and I find that 
at all times material Respon-dent has been an employer engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act, and the Union 

has been a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 The Facts 
On September 4 or 5, 1994, Respondent sent the Union its 
proposed successor contract which contained substantial 
changes from the prior contracts, including a recognition clause 
which combined two units, namely, the production and techni-
cal unit1 and the talent unit,
2 into one unit. Respondent™s Ex-
hibit 3. The cover letter, Res
pondent™s Exhibit 16 from Nichols to Bame indicates: 
 Enclosed you will find the changes we wish to make in the 

Production/Technical and Talent 
contracts. You will see that 
we have combined the two agreements
.  We would like to meet as soon as possible following your re-
view of these changes. Due to the 
extensive changes
, I felt that at our first meeting we co
uld answer questions on how he 
organizational structure would be implemented. [Emphasis 
added.] 
 Bame pointed out that the first page of the agreement, under the 
paragraph designated ﬁ
THIS AGREEMENT
ﬂ refers to ﬁthe bar-gaining unit hereinafter described, the members of said bargain-
ing unit being hereinafter referred to as ‚Employees™ and fur-
ther defined in Addendum A, 
Section A1, employed now or 
hereafter during the term of this Agreement, by the Employer at 
the said television station.ﬂ 
And on page 2 of the proposed agreement in the recognition 
clause the document refers to ﬁthe following bargaining unitﬂ 
and goes on to describe one combined bargaining unit. The 
________ 
1 The agreement, G.C. Exh. 24(a)
, which was then in effect (No-
vember 4, 1994) described this unit of employees as follows: 
All cameramen, projectionists, audio and video technicians, including 
switchers, transmitter technicians, and floorman-directors, film cutters, 
producer-directors, film editors, art directors, news photographers, 
continuity clerks, continuity coordinators, and production assistants, 
and excluding radio announcers operating radio control equipment, of-
fice and clerical employees, guards and professional employees and 
supervisory employees as defined in the Act. 
The employees described in this unit have been represented by the 

Union and have been recognized since the mid-1960s.
 2 The separate collective-bargaini
ng agreement which was in effect 
at the time (November 4, 1991, to November 3, 1994) covering this 
unit, G.C. Exh. 24(b), described the unit as follows: 
All regular full-time anchors, reporters and announcers at WKJG-TV 
Studios in Fort Wayne, Indiana; but excluding the general manager, 
the farm director, the news director, the public affairs director, all of-
fice clerical employees, all professional employees, guards and super-
visors as defined in the Labor Management Relations Act, as 
amended, as that unit of employees is described in the certification of 
representative, issued May 14, 1974, at Indianapolis, Indiana, in Case 
No. 25−RM−386 of the National Labor Relations Board. 
Respondent™s former general manager,
 William Nichols testified that 
the employer has been recognizing the Union as the exclusive bargain-
ing agent of these employees since th
e late 1960s. Originally they were 
in another union and these employees 
held an election to be represented 
by the Union involved herein. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620proposal contained a total overhaul of job titles. William 
Nicholas, who at the time was Respondent™s general manager, 
explained that there were titles in the old agreement that had 

gone back many years and did not exist in 1994.
3 Respondent also proposed to change job titles of a majority of the employ-
ees in the production unit to operator class in that it proposed to 
establish an operator pool. Res
pondent also proposed to use nonbargaining unit employees (or subcontract) to do work 
which had previously been done by bargaining unit employees, 
viz. the operational part (not th
e setups) of remote broadcasts. 
And Respondent proposed to have management personnel per-form some of the functions previously performed by the bar-

gaining unit at the station, such as editing. Additionally, Re-

spondent also proposed, among other things, to eliminate a 
number of so-called premium pays. Nichols testified that the 
Company™s contract proposal changed how remote broadcast 

work was going to be done in that before the on the air work 
was done by bargaining unit employees (the set up was done by 
nonunion people) and the Company was proposing to use non-

bargaining unit employees or subc
ontractors; that there was no two-tier wage scale in the 1991Œ1994 contracts
4; that with the 
proposal the Company gave to the Union in September 1994 he 

believed that there were going to 
be two separate contracts but in the Company™s proposal, Respondent™s Exhibit 3, the Com-

pany combined the two units into one unit in the recognition 
clause; and that the language in that proposal indicated that the 
Company was recognizing the Union as the exclusive bargain-
ing representative of the bargaining unit (singular). Todd Gal-
lagher, a bench technician w
ho is a union steward and on the 
bargaining committee, testified that the Company™s proposal 

was a complete rewrite with a lot of work rule changes, a lot of 

things missing that the employees enjoyed previously in the 
other contract, it was something completely new; and that the 
proposal combined both involved units into a single contract 

with two addendum and separate
 pay scales. Ba
me, who began 
negotiating contracts with this Company around 1985, testified 
that the changes which the Respondent proposed in September 

1994 were overwhelming; that more
 of the prior contracts were subject to Respondent™s proposed changes then were not; that 

some of the basic fundamental
 proposed changes included hav-
ing one bargaining unit in one contract, removing work from 
the union™s jurisdiction and giving it to outside contractors or 
other company people, merging 
most of the involved employ-
ees into a pool which would allow the Company to cross juris-
dictional lines that existed in prior agreements, and doing away 
with premiums except those required by law such as overtime 

for working over 40 hours. 
On September 22, 1994, Res
pondent and the Union held 
their first negotiating session. In attendance were Bame, Galla-
gher, and Jim Lindley for the Union,
________ 
________ 
3 Nichols testified that with the certification of the part-time photog-
rapher/reporters in the late 1970s employees ceased to be added by 
certification and from that point forw
ard any change in the description 
of the two bargaining units was done through negotiation. 
4 He pointed out that the 1979 contra
cts, R. Exhs. 1 and 2, contained 
a two-tier wage scale and it continued in 1982, 1983, and 1984, R. 

Exhs. 13, 14, and 15, respectively. 
5 and Nichols, Robert 
Sanders, Mark Meyer, Steve Buyz
e, Eric Groenwald, and Mat 
Kyle for the Respondent. Gallagher testified that they spent the 
entire session discussing the changes in the Company™s pro-

posal. Bame testified that it t
ook the whole meeting to review 
Respondent™s proposal because it 
was so lengthy and he was 
not sure if they were able to go over the entire proposal during 

this meeting. 
On October 3, 1994, the second negotiating session was 
held. In attendance were Bame, 
Gallagher, Lindley, and Burt 
Gonzales for the Union, and Ni
chols, Sanders, Meyer, and 
Buyze for the Respondent. Nichols testified that the Union 

presented its proposal to the Respondent, which was reviewed 
at this meeting; and that Res
pondent also proposed an addition 
to an addendum which dealt w
ith subcontracting, General 
Counsel™s Exhibit 4. Gallagher 
testified that the Union made 
some information requests; that the parties discussed layoff and 
call back language; that the Union came to bargain for two 
separate contracts for two separate units and that understanding 
never changed in negotiations; a
nd that General Counsel™s Ex-
hibit 30 is the Union™s proposal which is dated but he was not 

sure whether the parties got to this on October 3. Bame testified 
that the Union™s proposal included a 6-percent-per-year wage 
increase. 
By letter dated October 12, 
1994, Respondent™s Exhibit 4, 
the Union requested that the 
Respondent provide ﬁinformation 
which is necessary for the Union to fully understand the Com-

pany™s proposals.ﬂ The letter goes on to indicate that ﬁ[b]ecause 
of the great many changes the Company is proposing, the 
amount of information ne
eded is substantial.ﬂ 
On October 17, 1994, the third 
negotiating session was held. 
In attendance were Bame, Gallagher, Lindley, and Gonzales for 
the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. A union information 
request was di
scussed. Re-spondent presented its wage proposals, namely, a 10-percent 

decrease in pay beginning November 1994 for employees cur-
rently on the staff and an even 
lower wage scale (two tier) for 
new hires after November 1994. The Union requested informa-
tion on the justification for the 10-percent wage cut. Respon-
dent refused to provide it, indi
cating that Respondent was not 
pleading poverty and Respondent was not claiming that it could 
not afford increases. Respondent agreed to change its proposal 
so that the cap on the probationary period would be one calen-
dar year, the word transfer would be deleted from the manage-

ment-rights clause, proper caus
e for termination would be changed to just cause, the deadline for the fourth step of arbitra-
tion would be 30 and not 7 days, to allow a substitute form for 
sick leave, and to include step children in funeral leave. Re-
spondent informed the Union that the Respondent™s proposal is 180 degrees opposed to most union proposals and the Company 
was proposing to change the existi
ng contract in most respects. 
Nichols testified that Respondent
 was proposing to change the 
existing contact at a very basic le
vel. Nichols also testified that 
the information requested by the Union on October 12 was 
5 Bame testified that the steward 
who helped him negotiate previous 
contracts was promoted by Respondent
 10 days before the first session 
and so he asked for volunteers. Re
porter Dave Morin came to one 
meeting ansked if he had to be ther
e. He left when he was told it was 
not necessary for him to be there. Ot
herwise the talent unit did not have 
a representative attend the negotia
tions. The three stewards on the 
bargaining committee were from the production unit. 
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 621provided at this meeting except for information which was 
provided on October 20. Gallaghe
r testified that the Company 
did not feel that it needed to include an errors clause
6 but it 
offered a letter of leniency for the time of cross-training and a 

transition period from the old contract to what it was proposing; 
that the Company gave the Union the requested wage rates with 
its 10-percent decrease for current employees; that the Com-

pany offered a 1-year cap on the probationary period in re-
sponse to the Union™s concern for an hours cap which could 
take longer than 1 year for part-time employees; that the Com-
pany agreed to reinstate the cafeteria plan; that the company 
representatives indicated that most of the union proposals 
would not work in their new contract because the union pro-
posals were based in the old contracts; that the Company 
agreed to the Union™s proposal to add stepchildren to the fu-
neral leave provision and to incr
ease the investment options on 
the 401K plan from three to six; and that the Union kept its 

proposals on the two units separate because they were there 
bargaining two separate contracts.
 Bame testified that his notes 
of this meeting, General Counsel
™s Exhibit 47, contain the fol-
lowing; ﬁnot agreeable to combining both units into one with 

the contract as proposed by the CompanyŠIf we can agree on a 
single contract then weﬂ but he was not sure if this is something 
he ﬁput across the tableﬂ to the Company since he has the habit 

of writing what he wants to say. 
On October 19, 1994, the fourth negotiating session was 
held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Nichols,
 Sanders, Meyer, and Buyze for 
the Respondent. Respondent presented the Union with written 

changes to the Respondent™s pr
oposal which changes covered 
agreements reached at the prior meeting. Nichols™ notes, Gen-

eral Counsel™s Exhibit 6, indicate ﬁunion not agreeable to put 

both units under one agreement but they might change down 
the road.ﬂ He testified that the Union indicated that it was will-
ing to discuss the Employer™s proposed changes in the operator 
class; and that he did not recall a point at any meeting where 
the Union said that it would absolutely agree to the change 
Respondent asked for regarding 
the operator class. Gallagher 
testified that the Union received some of the things it had re-
quested, namely, a seniority list, h
ealth census, a list of interns, 
a temporary employee list, and amendments to the Company™s 
proposal. G.C. Exh. 33. He also testified that the Union agreed 
to section 1.03 of the Company™s proposal; that the Union 
might possibly accept some of the parts of the Company™s pro-
posed contract with some changes; that the Union still assumed 
that it was bargaining for a contract for each unit; and that the 
Union was not opposed to the operator pool but the conditions 
had to be negotiated. 
On October 20, 1994, the fifth 
negotiating session was held. 
In attendance were Bame, Gallagher, Lindley, and Gonzales for 

the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. Respondent proposed new language on the issue 
of the internship program in re
sponse to the Union™s request for 
more specific language regarding how it would work and what 

rules would govern it. Nichols™ notes, General Counsel™s Ex-

hibit 7, indicate that Respondent 
indicated that it
 would agree to 
add back some of the economic issues
________ 
________ 
6 The clause relieves the employee 
of responsibility if they are per-
forming more than one job simultaneously. 
7 to its proposal if the 
Union would agree to pool operators. He testified that they 
discussed a number of issues that the Union brought up and the 
parties went through the contract term by term. The Union indi-

cated that it would not be opposed to legitimate interns and it 
indicated that it would provide
 language regarding overtime 
replacement. Gallagher testified that the Company provided 
certain information which Bame had requested; that the Com-
pany also submitted a proposal, General Counsel™s Exhibit 35; 
that the Company™s changed 
language on interns was dis-
cussed; that the Company, indicating that it needed more flexi-
bility, proposed a modified version (8 hours) of the 12-hour 
rule, a minimum of 5.3 hours of premium pay for working on a 
day off, call back 
travel time, double time and one half for 
working during vacation, grandfathering employees who had 
earned 5 weeks of vacation, returning the 40 accumulated sick 
days, and deleting the 10-percent paycut proposal for current 
employees (but no increase); that he believed that the flexibility 

the Company was looking for was the operator pool; that the 
Union agreed to a number of the Company™s proposals, General 
Counsel™s Exhibit 348; that the Union offered to extend the 
present probationary period by 90 days at the Company™s re-
quest; that the operator pool would allow employees to work in 
engineering and production jobs which was not allowed under 

prior contracts; and that a numbe
r of other proposals were dis-
cussed. Bame testified that the Company agreed to add some-
thing new to the contract in that it agreed to rewrite the intern 

language to address the concerns about this provision, which 
had not appeared in any of the pr
ior contracts; that, as indicated 
above, a number of items were agreed
 to by the parties; and that 
all but about 6 of the approxim
ately 40 people represented by 
the Union would have been subject to the Company™s proposed 
operator pool. 
On October 24, 1994, the sixth 
negotiating session was held. 
In attendance were Bame, Gallagher, Lindley, and Gonzales for 
the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. Respondent gave some proposals to the Union, 

General Counsel™s Exhibit 9. 
The parties discussed only spe-
cific proposals of the Respondent which the Union objected to 
and the Union agreed to the 
following sections of  Respon-
dent™s proposal: 1.01, 1.02, 1.03,
 1.06, 1.08, and 1.09. Respon-
dent indicated that it was willin
g to modify its economic issues 
proposal and it proposed (1) to delete its proposal regarding 
7 Respondent™s original proposal had removed (a) the ﬁ12 hour ruleﬂ 
which accorded the employee premium pay if he or she did not have 12 
hours of rest between shifts, (b) premium pay (time and a half) for 5.3 
hours if the employee worked on his or her day off, (c) pay for 1 hour 
of travel time if the employee was 
called back to work after he or she 
had left work, (d) premium pay for 
working on a day that was a vaca-tion day, and (e) the fifth week of 
vacation. Respondent indicated that it 
was willing to put back (1) a modifi
ed version of the ﬁ12 hour ruleﬂ 
which called for premium pay if the 
employee did not have 8 hours of 
rest, (2) the day-off premium pay ru
le but the latest proposal did not 
apply to part-timers, (3) the 1-hour pay-for-call back, (4) premium pay 
for working on a vacation day, and (5) the fifth week of vacation only 
for those who already had it. Respondent also indicated that it was 

willing to discuss the age rates for current employees but it wanted to 

keep the 10-percent reduction for new hires. 
8 Gallagher testified that a lot of the terms were satisfactory to both 
parties and they just need dates; 
that the Union agreed to sec. 1.02 Change of Termination Procedure, 
1.03 No Strike or Lockout, 1.04 
Trade Jurisdiction, 1.06 Employer and Union Conferences, and 2.03 

Inspection. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622outside contractors, (2) add language covering remote broad-
casts, and (3) provide some production language on layoff and 
termination. Nichols™ notes, Gene
ral Counsel™s Exhibit 8, indi-
cate ﬁunion agrees to combining units.ﬂ Gallagher testified that 
they received Company proposed contract changes; that Bame 
gave the Company the Union™s proposal on internship; that they 
asked the Company what it had to have and what was negotia-

ble and the Company indicated that it had to have assignments, 
the operations pool, interns, ma
nagement, and subcontracting to 
do the units members™ work; and that the Company agreed to 

drop 1.10(B) subcontracting with an indication that it was go-
ing to write something about subcontracting into the remote 
broadcast language. Bame testified that the parties were making 
some movement but the magnit
ude of the changes that the Company was proposing was enormous and they were getting 
closer to the expiration of the contract so he asked the Com-
pany to indicate what their essential items were. 
On October 27, 1994, the seventh negotiating session was held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Nichols,
 Sanders, Meyer, and Buyze for 
the Respondent. A written proposal regarding the deletion of 
section 1.10(B), as agreed to in
 the prior meeting, of Respon-dent™s proposal was given to the Union. Respondent also 

agreed to change the recall rights under its layoff provision 

from 12 to 18 months which was the period given in the 1991Œ
1993 contract. It agreed to pay 
overtime after 8 hours, to ad-
dress the issue of holiday pay so that it would not be as restric-
tive (in terms of premium pay) as it was under the Company™s 
original proposal, to revise the proposal for discharge for cause, 
change its proposal on the accumulation of sick leave from 40 
to 50 days retaining the 10 day total a year, to reinstate the 
successorship clause, to reinstate the vacancies language, and to 
reinstate rest periods. Nichols testified that it was probable that 
due to the sheer number of changes that the company was pro-
posing it necessitated spending the majority of the time on 

Company proposals. Gallagher testified that the above-
described Company proposals were
 received; that the parties 
discussed a specified part-timer 
being covered by the contract 
and the Company indicated that he was being hired as a full-
time reporter and would be in th
e bargaining unit; that the defi-
nition of workday and workweek were discussed; that the 
Company agreed to reconsider its full-time to part-time reduc-
tion proposal; that the parties di
scussed 18 vis-a-vis 12 months 
recall rights; that the parties discussed how 10-hour workdays 
would affect premium pay, pyra
miding, and cascading pay, the 
Company™s new proposal to deny holiday pay to anyone sick 

the day before or after a holiday, time allowances for travel, the 
fifth week of vacation, and the increased reasons for discharge 
and their exclusion from the grievance procedure; that the 
Company changed its position and agreed to the 18 months 
recall right and overtime for work over 8 hours
9; that the Com-
pany indicated that if it got the operator pool it would look to 
eliminate the qualifiers for holiday pay
10; that the Company 
dropped the 2-week maximum allo
wed of vacation to take at 
sign up; that the Company changed its position on accumulated 

sick leave to allow a total accumulation of up to 50 days and it 
returned the 18-month sick leave; and that the Company agreed 

to put back the successorship clause, rest periods, and the va-
cancies clause. 
________ 
________ 
9 This was a change in that the Company originally proposed over-
time for work over 40 hours. 
10 Gallagher testified that the Unio
n was agreeable to the operator 
pool all along and it was just a matter of working out the conditions. 
On October 31, 1994, the ei
ghth negotiating session was 
held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Nichols,
 Sanders, Meyer, and Buyze for 
the Respondent. Respondent presented new proposals dealing 
with workday, workweek, subcont
racting, and section 1.10 of 
talent. Respondent™s written proposed
 changes were received as 
General Counsel™ Exhibit 13. They
 deal with the workday, the 
workweek, and discharge for cause. Respondent agreed to use 
unit personnel on remote broadcasts
 as long as they were work-
ing on straight time and not overtime at the time of the broad-
cast. Nichols testified that Responde
nt also agreed to reinstate 2 
weeks™ pay at the time of discha
rge. Subsequently he testified 
that his notes, General Counsel™s
 Exhibit 13, reflect that the 
Company did not agree to reinstate the 2 weeks. The Union 
agreed to a 10-hour workday as proposed by the Company 

provided the benefits were also based on a 10 workday. Re-
spondent changed the block out 
provision (precluding vacations 
during that period) for production employees so that it covered 
a 6-week period instead of an 8-week period during the period 
from May through October. The parties agreed to extend the 
collective-bargaining agreements that were due to expire on 

November 3 on a day-by-day basis until one party gave the 
other 7 days notice for termina
ting those agreements. Gallagher 
testified that at this meeti
ng the Company made new proposals 
regarding workday and workweek and discharge for cause, 

General Counsel™s Exhibit 13; that the Company indicated that 
unless the IBEW members were willing to work remote on 
straight time alone it wanted to
 subcontract; and that the Com-
pany changed its position on vacation blockouts. 
On November 2, 1994, the 
ninth negotiating session was 
held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Nichols,
 Sanders, Meyer, and Buyze for 
the Respondent. Respondent ga
ve the Union a new proposed 
contract containing the changes that had already been dis-
cussed. The Company agreed to do away with the 20-percent 
reduction in pay for nonexperienced personnel if the Union 
would agree to the two tier wage system. The parties agreed on 
section 1.10(A). The Union o
ffered new language on section 
1.10(B) which dealt with interns.
 The parties agreed on sections 
2.02(A) and 2.02(B). Respondent 
agreed to keep pay rates at 
the present level for existing employees, to change the ﬁ12 hour 
ruleﬂ so that it is an 8-hour rule, paying overtime for over 8- 
and 10-hour shifts, pay part-timers for over 10-hour shifts, rein-
state 5.3 hours of overtime for em
ployees called in on their day 
off, reinstate the call back and 
call prior language, reinstate the 
2-1/2-time premium pay for vacation time, and giving the em-

ployees who already earned it a fifth week of vacation.
11 Nich-ols testified that Respondent™s 
Exhibit 5 is the revised Com-pany proposal which was offered to the Union as of November 
2, 1994, and Respondent™s Exhibit 
6 is the status sheet which 
the Company gave to the Union at this meeting, which sheet 
lists the economic issues that the Company was willing to put 
back in the contract to get an overall agreement. Nichols also 
testified that his notes, Genera
l Counsel™s Exhibit 14, reflect 
11 Nichols testified that all of these agreements were made condi-
tional on reaching a comprehensive agreement. He could not locate this 
condition in his notes. 
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 623that Bame agreed to combining some of the common provisions 
of the two contracts into one master contract with two addenda. 
Subsequently Nichols testified th
at his notes of this session 
indicate that the Union said that it was not opposed to the ad-
dendum. Meyers testified that he
 authored most of the Novem-
ber 2, 1994, Company proposal, Re
spondent™s Exhibit 5, and it 
was the intent of the Company to
 have two separate contracts 
and the way that was carried out was by combining the unit 
description and identifying the Union as the sole collective-
bargaining agent for the following bargaining unit (singular) 
followed by the single unit description.
12 Gallagher testified 
that the Company presented a co
py of their original proposal 
with strikeouts and additions a
nd a list of items that the com-
pany wanted to modify, add or change; that the Company was 
still combining in the main body with two addendum; that the 

Union was still negotiating two separate contracts; that a lot of 
economic terms ended up on the 
Company™s status sheet not-
withstanding the fact that he thought that the parties had agreed 
on them in prior meetings; and that at this point in the negotia-

tions the Union™s proposal had only been discussed once be-
cause so much was going on with the Company™s proposal and 

the Company had indicated that a lot of what the Union pro-
posed would not work with the Company™s new proposal. 
Buyze testified that when he was submitting copies of his bar-

gaining notes to the Board he found some undated notes be-
tween his October 1994 notes and his November 1994 notes; 
that in comparing them to notes of other people who were in-
volved in the bargaining he determined that they were notes of 
the November 2, 1994 session; that he has other notes for No-
vember 2, 1994, which most likely are for earlier in the day 
before they started going through the agreement from top to 
bottom; that in the top right hand corner of the first page of 

Respondent™s Exhibit 19 he wrote ﬁnot Disagreeable to titles or 
single contractﬂ
13; and that it 
probably was a comment made by 
Bame. On cross-examination Buyze testified that his above-
described notes are undated; that 
he did not list who was at the 
meeting; that he did not indicate on the notes who made this 
comment; that he was 
sure that Bame said this; and that while 
he did not remember 100 percent what everybody said in every 
meeting, in this specific case he did remember that is what 
Bame said. 
On November 18, 1994, the 10th negotiating session was 
held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Nichols,
 Sanders, Meyer, and Buyze for 
the Respondent. The Union, with respect to a sticking point in 
the negotiations, indicated that it was not 100 percent against 
the Company proposal on remote broadcasting but it wanted to 

discuss how far away from the station the company was pro-
posing the Union to give up that work. The Company never 

made a proposal to the Union in terms of distance, other than 
all work occurring off premises. For the second time the parties 
discussed the Union™s proposals. Regarding the Union propos-
als, the Company agreed to provi
de the Union with schedules in 
advance so that the Union coul
d review them and make sugges-
tions to the Company. The Comp
any changed its original posi-
tion and agreed to remove the allowance of a waiver of rest 
periods between assignments if 
the Union would agree to the 
Company™s modified 8-hour rule. For the first time the parties 
discussed specifically with a 
listing what management person-
nel would be allowed to do bargaining unit work. Nichols testi-
fied that his notes, General Counsel™s Exhibit 15, indicate that 
Bame said that he did not care if they had one contract or two. 
Gallagher testified that the parties reviewed the Union™s Octo-
ber 3, 1994 proposal, General Couns
el™s Exhibit 30, at this 
meeting; that with respect to the Union™s proposal, the Com-
pany had already agreed to the vacancies provision; that the 
parties agreed on the terms of the rest between assignments 
section but it was not what the Union had proposed; that the 

Company agreed to add the grievance settlement based on a 
part-timer day off; that the Company agreed to add stepchildren 
to funeral leave; that the Company had agreed to increase in-

vestment options from three to six; that the Company agreed to 
put dental insurance back in the agreement; that the Company 
agreed to put the same things the parties had agreed to on the 

production/engineering agreement 
regarding vacation, the fu-
neral leave adding stepchildren and the insurance, in the talent 
contract; and that they were di
scussing the two units separately because they were negotiating two separate contracts. 
________ 
12 The single unit description reads as follows: 
All technicians, Director/Editors, 
Operators, Continuity Employees, 
regular Full-Time Television Announcers, Anchors, and Reporters, 
and excluding office and clerical employees, guards, professional em-
ployees and supervisory employees as defined in the Labor Manage-
ment Relations Act as amended. 
13 Unlike all of the other writing on this page this note is written at a 
45-degree angle to the lines on the page. 
On November 23, 1994, the eleventh negotiating session was 
held. In attendance were Bame, 
Gallagher, and Lindley for the 
Union, and Nichols, Sanders, Meyer, and Buyze for the Re-
spondent. The Company made new written proposals to the 
Union regarding insurance, va
cation overtime premium, and 
trade jurisdiction. (G.C. Exh. 17.) The trade jurisdiction dealt 

with a change in Respondent™s 
proposal on remote broadcasting 
in that it now named the actual management personnel who 
would do the remote work. The Company agreed to delete that 
portion of the 401K plan that said that at least 50 percent of the employees had to part
icipate. Respondent changed its proposal 
in section 3.07(B) from two times
 to 2-1/2 times. The Company 
indicated that it was willing to 
discuss changes. Nichols testi-
fied that up to this point in the negotiations no one at the bar-
gaining table made any suggestion 
that the parties were at im-passe. Gallagher testified that the Company presented a new 
written proposal and Bame received some medical information; 
that the Company agreed that there was a problem with its va-
cation overtime premium and it agreed to rewrite it; that the 
Company agreed that it had already agreed to drop the required 
50-percent participation in the 401K plan; and that the Com-
pany suggested that at the next meeting there should be a list of 
the problem areas; and that no one at this meeting suggested 
that the parties were at impasse
 and the word impasse was not used. Bame sponsored General Counsel™s Exhibit 56 which is the Company™s November 23, 1994 proposal regarding vaca-

tion overtime premium. 
On November 29, 1994, the 12th negotiating session was 
held. In attendance were Bame
, Gallagher, Lindley, and Gonza-
les for the Union, and Sanders, Meyer, and Buyze for the Re-

spondent. Nichols did not attend 
this meeting. Meyer testified 
that the Union presented the Company with a proposal regard-
ing the internship which indicated that the interns should not be 
scheduled beyond 8 hours, their work could not replace over-
time assignments, and they would have to work side by side 
with an employee at all times; 
that this proposal by the Union 
regarding interns had not been pr
esented before; that as indi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624cated on page two of his notes, General Counsel™s Exhibit 25, 
the Union agreed to cascading pa
y language as it stands; that 
page three of his notes makes it clear that Bame made it clear 
that in the Union™s opinion the parties were talking about two 

separate bargaining units; that the proposal submitted to the 
Union in December 1994 was a single contract with two ad-denda; that the contract which 
was implemented in February 
1995 is one contract with two se
parate addenda each of which 
identifies an individual bargaining unit; and that he has no 
notes of anyone saying at this 
meeting ﬁI think we are at im-
passe.ﬂ Meyers also testified that at this meeting the Company 
offered to have two separate contracts with two separate ad-denda but the Union declined that offer; that he did not know 
what, according to his notes, Ba
me was talking about when he 
said ﬁ2 separate barg. Unitsﬂ; that
 Bame said fine lets have one contract for these two separate bargaining units; and that there 
is nothing in his notes to indicate
 that Bame said this. Gallagher 
testified that his bargaining committee did list areas which were 
still open for negotiation but it was not put in written form to 
hand to the Company across the table; that the Company pre-
sented a rewrite of the vacation overtime premium; that the 

parties went through the contract listing areas where there was 
still concern; that after a caucus the Company addressed several 
of the concerns; that the union was under the impression that it 

was negotiating two contracts but at times it seemed that the 
Company was putting the units toge
ther in a single contract, it 
expressed concern about this and the Company said they were 
ﬁdoingﬂ two separate contracts with two separate recogni-
tions14; that the Union™s bargaining committee intended to 
agree on a format of a main body and an addendum and the pay 

scale but they were assuming that meant a main body and ad-
dendum for pay scale for each unit; that the Company took the 

cap off the number of stewards allowed; that the Company 
agreed to language where it would give the Union steward a 
copy of the proposed schedule 7 days prior to it being posted so 

that the steward could review it
 and make suggestions before it 
was posted; that the Company changed its proposal on days off 
in that it was going to add language allowing the four 10-hour 
days for that under days off; 
and that no one at this meeting 
suggested that the parties were
 at impasse. When asked by 
counsel for Respondent if his barg
aining notes reflected that the 
Union advised the Company that it, the Union, was bargaining 
for two contracts and two separate units Gallagher referred to 
page two of his notes for this November 29, 1994 meeting, 
General Counsel™s Exhibit 42 wher
e, according to Gallagher™s 
testimony, this same counsel
 for Respondent, Sanders, during the negotiating session said, in response to the Union bargain-
ing committee™s concern, that there would be two separate con-
tracts with separate recognitions. 
Bame testified that there has 
never been an impasse declared; and that he was not going to 
be available in December and offered to have an international 
representative sit in for him but the Company indicated that it 

was not interested. On cross-examination Bame testified that he 
may have asked during this 
negotiating session whether the 
Company intended that there be one or two units; and that he 
never agreed to combining the c
ontracts nor had he ever agreed 
to combining the units at any point in time, ﬁI may have im-

plied that we would consider it under certain conditions, but I 
never agreed to do it.ﬂ On redire
ct Bame testified that he may 
have said that the Union was not opposed to the idea of ad-denda but he was not agreeing to the form of the contract that 
the Respondent ultimately implemented; and that what he 

meant when he said he might not be disagreeable to the idea of 
addenda was if the addendum was 
attached to a contract that 
only pertained to that bargaining unit. Buyze testified that 
________ 
________ 
14 Gallagher testified that what the Company implemented was not 
what he understood to be meant 
by two separate contracts. 
 Bame . . . asked if we were dealing with one or two contracts 
because both Addendum were labeled Addendum A and there 
was some confusion. That ente
red into some conversation 
about what our purpose and intent was. It was communicated 
that we weren™t concerned about one contract or two con-
tracts. Coming out of that discussion, the company proposed 
that we would make it one contract, label them Addendum A 
and label them Addendum B, an
d that is what we did. 
 When asked on cross-examination ﬁyou testified that the un-
ion agreed to Addendum A and Addendum B,ﬂ Buzye testified  
 No. That™s not quite what I said. What I said, coming 
out of a discussion the company had 
the feeling
 that was 
what the union wanted. We proposed splitting into Ad-
denda A™s and Addenda B™s and I don™t remember any 
further discussions on it for 
many, many
 bargaining ses-sions. From that point on, we submitted them as Adden-

dum A and Addendum B and I do not remember any ob-

jection being raised by the union. [Emphasis added.] 
 Buyze also testified that there were at least two other bargain-
ing sessions before the Company implemented its final offer. 
There was only one. 
The Company submitted another contract proposal to the 
Union on December 6, 1994, cont
aining all of the changes 
which had been discussed.
15 Nichols testified that the Com-
pany, during the first week of December 1994, sent the Union a 
letter indicating that the Company intended to implement the 
contract on January 13, 1995. By letter dated December 9, 

1994, from Sanders to Bame, Respondent™s Exhibit 7, the Un-
ion was informed in writing that the Company had requested 
the imposition of a deadline with respect to negotiations
16; and 
that the Company would delay the implementation of the Com-
pany™s final offer and revised proposals until January 13, 1995. 
Nicholas testified that with three of the last five contracts the 

Company has reached impasse a
nd implemented its final pro-
posal. He sponsored Respondent™s
 Exhibit 10, a letter from 
Sanders to Bame in 1992 regarding negotiations on the 
1991−1994 contract, indicating,
 among other things: 
 [w]e are at an obvious and continuing impasse with respect to 
the single remaining issue, and unless the Union is prepared to 
accept the Company™s proposal, or to independently propose 
some substantive change in its position, there can be no fur-

ther value in meeting to discuss the issue. 
 Nichols testified that while in 1992 when the Company be-
lieved that the parties were at impasse the Company put this in 
writing to the Union, in 1994 when the Company believed the 
15 The cover letter was received as G.C. Exh. 57. 
16 The letter begins with ﬁ[t]his 
will confirm out telephone conversa-
tion today in which I indicated that
 the Company as requested the im-
position of a deadline . . . .ﬂ Bame testified that during his December 9, 
1994 telephone conversation with Sa
nders the latter did not mention 
impasse, implementation, or deadline. 
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 625parties were at impasse, it never bothered to tell the Union that 
it, the Company, thought the parties were at impasse. 
By letter dated December 20, 1994, General Counsel™s Ex-
hibit 58, Bame indicated the following to Sanders: 
 My vacation time is no surp
rise development. I in-formed you early in November that I had vacation that I 
had to get in before the end of the year. I had offered to 
have an International Representative of the IBEW step in 

and continue bargaining in my absence. You declined the 
offer. The Union is not agreeable to any form of implementa-
tion of the ﬁcompany™s final offer.ﬂ For the Company to 

do so implies that you have declared an impasse which 
you have not done. Your o
ffer includes putting two sepa-
rate bargaining units into one contract which the Union 
has not agreed to. It also drastically changes the jurisdic-
tion of the bargaining units which the Union has not 
agreed to. Your offer also removes future rights of bar-
gaining to which the Union is not agreeable to waiving. 
Where we may have had extensive bargaining as you de-
scribe, it is not lengthy when measured against the large 
number of changes the Company is demanding. 
The Union is not agreeable to any deadlines that allow 
for implementation of the Company™s last offer. We intend 
to continue negotiations for 
whatever amount of time is 
necessary to deal with the unresolved issues still on the ta-
ble.  On January 9, 1995, the 13th ne
gotiating session was held. In 
attendance were Bame, Alan Go
ddard, Gallagher, Lindley, and 
Gonzales for the Union, and Ni
chols, Sanders, Meyer, and 
Buyze for the Respondent. When asked if anyone at this meet-
ing said that the parties were 
at impasse Nichols answered, ﬁI 
don™t see it in my notes.ﬂ He also did not see anything in his 
notes indicating that the Company made any new proposals at 
this meeting. When the Union 
pointed out that part-time pho-
tographer/reporters were unde
r the union jurisdiction Respon-
dent indicated that it would be
 folded into the proposed agree-
ment. While a notation appears 
in Nichols™ notes, General 
Counsel™s Exhibit 19, regarding the Company agreeing to add 
language under the remote production clause that no bargaining 
unit employee would be laid off or
 terminated as a direct result 
of such work, Nichols testified that he believed that this was 

agreed on earlier. The notes contain the following: ﬁ
[RB] COMPANY IS STILL TRYING TO ALTER THE BARGAINING 
UNIT AS CERTIFIED. UNION DOESN™T ACCEPT OUR 
MODIFICATION OF ADDEND A
.ﬂ The Company proposed for 
the first time having production 
and technical employees sign 
the payola notice which indicate
s that an employee could be 
terminated if they violated th
e payola provision. This change 
had not been discussed at any m
eeting prior to this meeting. 
Nichols testified that this was no
t, in his opinion, a bargainable 
issue since the Federal Commu
nications Commission required 
it. The Company agreed to give the Union a new written con-
tract proposal after this Janua
ry 9 meeting containing the 
changes that were made in this meeting. The Company also 
agreed to extend the implementa
tion date to February 3, 1995. 
The parties agreed to meet on February 10, 1995. The Com-
pany made it known to the Union th
at it wanted to
 continue to 
meet in January to discuss its 
contract proposal even though it 
was implementing it on February 3, 1995. Nichols testified that 
Respondent™s Exhibit 8, which is a statue sheet dated December 
6, 1994,17 was sent to the Union before this meeting along with 
a revised proposal dated ﬁ12−6−94,ﬂ Respondent™s Exhibit 9. Nichols testified that while ther
e was a lot of discussion about 
the economic items on the status
 sheet these items were never 
incorporated into the actual revised proposals which were given 
to the Union. He also testified that the ﬁ12
−6−94ﬂ revised pro-
posal was the first time there was an addendum A for techni-
cians and directors and an addendum B for announcers and 
talent because the Company believed that the Union was agree-
able to having one boilerplate
 with two addendum and the Company clarified the addendum. Meyers testified that his 
notes, General Counsel™s Exhibit 
26, reflect that the Company 
provided the recognition clause change requested by the Union 
on that day; and that he has no notes of anyone saying at this 
meeting ﬁI think we are at impasse.ﬂ Meyers also testified that 
the two changes made by the Company involved the adding of 

part-time reporter/photographers 
to the recognition clause and 
to offer no layoff language in it
s remote broadcast clause. Gal-lagher testified that for the first time the subject of pay-

ola/plugola was brought up at a negotiating session; that he had 
never been asked to sign one of 
these forms before; that with 
respect to the December 6 Company proposal the Union had 
concerns about the recognition clause because it believed that 
part-timers and reporters were being written out of it; that the 
Company agreed to match the certification clause from the 
1978 certification; that with resp
ect to the remote broadcast 
clause the Company indicated that it would add no layoff or 
termination language; that re
mote broadcasting was a major 
sticking point in negotiations; that the Company changed its 

position with respect to when it was going to implement its 
offer from January 13 to February 3, 1995; that he did not recall 
anyone from the Company say at this meeting that the parties 
were at impasse and he does not have this in his notes; and that 
the parties agreed to meet on February 10, 1995. On cross-
examination Gallagher testified th
at his notes for this meeting, 
General Counsel™s Exhibit 43, indicate that the Union was not 
satisfied with the remote broadcasting issue at this point in time 
and the Company indicated that it had ﬁgone as far as they can 
go with remote broadcast languageﬂ; that his same notes appar-
ently show that the Union bargaining committee accused the 
Company bargaining committee of ﬁpushing for impasseﬂ
18: and that at the end of this session there were many items open 

but the Union understood the Company™s stance on remote 
broadcasts. And or redirect Gall
agher testified that the Union 
never agreed to the form of the contract that was implemented 
but rather understood that there w
ould be two separate contracts 
with two separate bargaining units
; that the Union never agreed 
on the unit description being combined with the unit description 
________ 
17 The introductory paragraph on this status sheet and the November 
2, 1994 status sheet reads: ﬁ[I]n ad
dition to the writte
n proposals, the Company has discussed the following
 provisions in connection with a 
comprehensive agreement on all principa
lsﬂ: Meyers testified that this 
status sheet and that of November
 2, 1994, were separate from the 
Company proposals that it had provide
d because they were items aside 
that would only become a part of the proposal in the event that an over-

all agreement was met; and that these economic items were not part of 
the proposal which was implemented. 
18 This portion of the notes reads: 
Company wanted to implemen
t contract by January 13th 
1995. 
Union still wishes to negotiate! Company pushing for impasse. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626for the other unit in one single recognition paragraph in the 
contract; that while at one point the Company indicated that it 
can go no further with the remote
 broadcast language that is exactly what it did 7 days after 
implementing its final offer; and 
that he neither recalled if the Company responded to the Un-

ion™s expression of its opinion that the Company was pushing 
for impasse nor did he recall anyone from the Company saying 

we are at impasse or words to 
that effect. And on further redi-
rect Gallagher testified that the last thing the parties did during 
this last meeting before the Company™s offer was implemented 
was to try to agree on dates to meet before the offer was im-
plemented and the Company was agreeable to continuing these 
meetings prior to the implementation date. Bame testified that 
he was demanding that the Company bargain on payola before 
having anybody sign anything but the Company did not feel 

that it had to. On redirect Bame testified that at the conclusion 
of this meeting the Union was satisfied with the description of 
the unit such that the employer would add part-timers to that 

unit but the Union never agreed that that certification descrip-
tion would be included in a single recognition paragraph with 
the description of the other unit.
 And on recross Bame testified 
that he did not remember ever saying that there could be a con-
tract of one main body with separate addendum for each unit 
and that would have been contrary to the Union™s position 

through this period of time. 
By letter dated January 12, 1995, General Counsel™s Exhibit 
60, Sanders advised Bame, as here pertinent, that Respondent 

enclosed new versions of the updated contract proposal of the Company; that he hoped that the Union would be able to nego-

tiate on one of the 9 days given by the Company before imple-
mentation (including February 
3, 1995) but regardless, the 
Company intended to implement its final offer on February 3, 
1995. By letter dated January 23, 1995, General Counsel™s Exhibit 
62, Bame advised Sanders as follows: 
 The Union believes that no impasse exists between the 
parties. At no time has the Union agreed to the implemen-
tation of the Company™s last offer. 
If the Company makes any changes in the current 
agreement without the concurrence of the Union, Local 

723 will file an unfair labor charge with the National La-bor Relations Board. 
 On February 3, 1995, Respondent
 implemented its contract proposal. General Counsel™s Exhibit 20 (a), (b), and (c). Re-
spondent reduced the 5.3 hours for employees called in to work 
on their day off to 3 hours in the implemented proposal. Also in 

the implemented proposal it reduced the premium pay for peo-
ple called in to work on a sc
heduled vacation day from 2-1/2 
times their regular rate of pay to
 two times their regular rate of 
pay, it removed all the fifth week
 of vacation for all employees 
including those who had already 
earned it, it reduced the num-
ber of sick days by 10 days a year, it removed the so-called 12-
hour rule guaranteeing people a 12-hour rest period in between 
assignments, it included language permitting supervisors to 
perform bargaining unit work, it 
implemented its operator pool 
proposal whereby employees could be interchanged in assign-
ments in a way not previously 
allowed, and it implemented a 
two-tier wage structure so that 
new hires would be paid at a 
lower rate. Nichols testified that the Union never agreed to any 

of these changes. Nichols also testified that at the time the 

Company implemented its offer it had no intent of changing its 
proposal but it did just that with respect to the remote broadcast 

language on February 10, 1995. Ga
llagher testified that since February 3, 1995, the employees 
have not received (a) their one 
and a half premium rate for hours worked over 8 hours in one 

day, (b) the 5.3 hours of premium pay on days that they are 
called on to work in their day off, (c) their 2-1/2 time for days 
called in on scheduled vacation days, and (d) their fifth week of 

vacation even if they already earned it; that since February 3, 
1995, the employees™ number of sick days have been reduced 
by 10, employees have received premium pay only under the 
new terms of the rest period pr
ovision, supervisors have been 
doing bargaining unit work that they previously were not al-
lowed to do, the Company had implemented the operator pool, 
and a two-tier wage system whereby new employees are paid 
less than regular employees has been implemented; and that the 

Union did not agree to any of these changes. 
On February 10, 1995, the 14t
h negotiating session was held. 
In attendance were Bame, Goddard
, Gallagher, and Lindley for 
the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. Also in attendance
 was a mediator, Ted Keefer, 
from the Federal Mediation an
d Conciliation Service. Respon-
dent proposed the elimination of the paragraph on remotes and 
the reinstatement of the old paragraph. G.C. Exh. 22. Nichols 
conceded that 1 week after the Company implemented its offer 

and said that no agreement was possible it made a significant 
change in the remote bargaining language which was one of the 
major sticking points in the negotiations. Meyer testified that 

the Company proposed a change in the remote broadcasting 
language which the Union had i
ndicated was a major sticking 
point in the negotiations and which had been discussed exten-
sively at a lot of the meetings; that this was a concession on the 
part of the Company in an attempt to find some resolution to 
the contract problem; that this was the first time the Company 
became aware that a change in its remote broadcast language 
might lead to the Union accepting the contract; and that prior to 
implementation, the Company™s offers on remote broadcasts 
were simply to tinker with the 
language that was contained in 
the company proposal and a week after the implementation, the 
Company™s proposal was to fundamentally change what it had 
been offering on remote broadcasts at the suggestion of the 
mediator. Gallagher testified that the Company changed their 

remote broadcast rule after both
 sides spoke with the mediator; 
and that the Union believed that
 items which had been agreed to across the table on October 27, 1994, were not included in 

the company™s offer which was implemented but instead were 
placed in the November 2, and December 6, 1994 status sheets 
and it so advised the Company. On cross-examination Galla-
gher testified that during this session Goddard, who was from 
the Union™s International office, said, according to Gallagher™s 
notes,19 that the ﬁ
COMPANY WILL HAVE TO REMOVE 
REMOTE LANGUAGE BEFORE WE CAN MOVE ON!
ﬂ Bame 
testified that while the Company might have said that it could 

go no further on the remote broadcast issue, during the very 
next meeting it went further; and that he was sure that the Un-
ion told the Company before February 10, 1995, that the Com-

pany™s position on remote broad
casting was a major stumbling block to the agreement. 
On February 20, 1995, the 15t
h negotiating session was held. 
In attendance were Bame, Goddard
, Gallagher, and Lindley for 
________ 
19 G.C. Exh. 44. 
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 627the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. Keefer was also present. 
By letter dated February 20
, 1995, General Counsel™s Ex-
hibit 63, Bame made the following request of Nichols: 
 In order to properly represent the bargaining unit employees, 
we request that you furnish us the following: 
 1. A copy of the company™s Affirmative Action Plan 
or Plans. 2. A copy of any discrimina
tion complaint filed against 
the company during that last five years. 
3. A list of all employees during that last five years 
showing for each the following: race, sex, ethnic origin 
and age. 
Please reply within one week. 
 Bame testified that he had never requested this information 

before from the Company; and that he wanted the information 

to determine whether there was a potential discrimination on 
the basis of pay with respect to employees.
20 On February 27, 1995, the 16t
h negotiating session was held. 
In attendance were Bame, Goddard
, Gallagher, and Lindley for 
the Union, and Nichols, Sande
rs, Meyer, and Buyze for the 
Respondent. Keefer was also pres
ent. Nichols testified that 
there were six or seven subsequent meetings over the period of 
a year and he did not recall that any items were agreed on dur-
ing any of those meetings. At th
e time of the hearing herein the 
terms of the implemented agreement were still in place at the 

facility. Nichols also testified that no one from the talent unit 
ever participated in the negotiations for the contract which was 
to commence in 1994. When he testified herein Gallagher testi-
fied that the parties continued to
 meet and they have finalized 
the grievance and arbitration procedures.
21 By letter dated March 1, 1995,
 General Counsel™s Exhibit 64, Sanders denied Bame™s above-described February 20, 1995, 
information request, indicating th
at Bane™s request has no rela-
tion to any pending subject of negotiations, and is not even 

limited to bargaining unit employee
s. Sanders went on to indi-cate ﬁunless you can demonstrate why the requested informa-
tion is relevant to negotiating is
sues, it will not be provided.ﬂ 
Bame testified that Respondent provided certain of the in-
formation requested in his a
bove-described February 20, 1995 
letter at the end of January 1997.
22 Meyer testified that this 
information, Respondent™s Exhib
it 20, was provided in a bar-
gaining session which he attended in January 1997. 
________ 
20 In his March 9, 1995 letter, R. Exh. 17, to Nichols, Bame indi-
cated ﬁ[t]his information may not be related to any pending subject of 
negotiations; however, it is necessary fo
r us to have this information to 
properly represent the bargaining unit employees.ﬂ In his March 22, 

1995 letter, R. Exh. 18, Sanders a
dvised Bame that ﬁthe requested 
information has no relevancy to any 
of the negotiated issues with the 
Union, and with respect to employees who are not even members of the 
. . . unit, there are confidentiality a
nd privacy issues which preclude our 
complying with your request for information.ﬂ 
21 To the extent that Bame™s testimony duplicates the unchallenged 
testimony that Gallagher had alrea
dy given about what occurred at the 
various bargaining sessions 
it is not summarized above. 
22 He explained that Respondent only complied with the request as 
far as it dealt with bargaining unit employees; and that the Union™s 
duties to the employees in the involved units extend beyond negotiating 
the collective-bargaining agreements
 to the Federal and state laws. 
Analysis 
In my opinion, Respondent violated the Act aa alleged in the 
complaint. 
Paragraph 6(a) of the complaint alleges that between Sep-
tember 22, 1994, and February 3,
 1995, Respondent insisted, as 
a condition of reaching any collective-bargaining agreement, 
that they agree to consolidate 
the two involved units into one 
contract. Paragraph 6(b) of the 
complaint alleges that the condi-
tion described above in paragraph 6(a) is not a mandatory sub-

ject for the purposes of collective bargaining.  And paragraph 
6(c) alleges that about February
 3, 1995, in support of the con-
dition described above in paragraph 6(a), Respondent declared 
impasse and implemented its proposal, including the condition 
described above in paragraph 6(a)
, as described below in para-
graphs 7(a) through 7(c). As pointed out in 
Antelope Valley
 Press, 311 NLRB 459, 464 (1993), in 
NLRB v. Borg-Warner
 Corp., 356 U.S. 342 (1958), the Supreme Court held that insis-
tence to impasse is available to a party only with respect to a 
mandatory subject of bargaining. Insistence to impasse on a 
permissive subject of bargaining violates the statutory duty to 
bargain in good faith. The scope of a unit does not involve 
wages, hours, or other terms 
and conditions of employment, 
and therefore is a permissive 
subject. Thus neither party may 
bargain to impasse over a change in the scope of the bargaining 

unit. As pointed out by the General Counsel on brief, by com-

bining the two units into a si
ngle recognition clause, Respon-
dent altered the scope of the involved units. It then made this a 

part of its final offer and implemented it on February 3, 1995. 

When it did this Respondent failed and refused to bargain in 
good faith in violation of Section 8(a)(1) and (5) of the Act. As 
pointed out in 
PRC Recording Co
., 280 NLRB 615, 634 (1986), 
good-faith bargaining is a prere
quisite to reaching bona fide impasse. Respondent violated the 
Act as alleged in paragraph 6 
of the complaint. 
Paragraph 7(a) of the complaint alleges that about February 
3, 1995, Respondent implemented changes in the terms and 

conditions of employment of the employees in the involved 
units including, but not limited to: (i) removing one-half hourly 
rate premium pay for hours worked over 8 hours in a day; (ii) 

reducing guaranteed 5-1/3 hours premium pay to 3 hours™ pre-
mium pay for employees called in 
to work on their days off; 
(iii) reducing premium pay from 2-1/2 times to 2 times rate of 
pay for employees called in to
 work on a scheduled vacation 
day; (iv) removing a fifth week 
of vacation for employees with 
more than 25 years of active service with Respondent; (v) re-

ducing paid sick leave time by 10
 days per year; (vi) removing 
guaranteed 12-hour rest period 
between assignments for em-
ployees and removing the half hourly rate premium pay for 
employees called in to work during their 12-hour rest period; 
(vii) permitting supervisors to
 perform bargaining unit work 
thereby reducing the amount of 
overtime available to bargain-
ing unit employees; (viii) removing classification jurisdiction 

thereby allowing Respondent to assign employees to work in 
higher-paying job classifications 
without paying to employees 
the higher wages associated with such job classifications; and 
(ix) creating a two-tier wage structure which caused employees 
hired after November 4, 1994, to be paid lower wages than 
other employees.  Paragraph 7(b)  a
lleges  that  the  subjects  set  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628forth above in this paragraph relate to terms and conditions of 
employment of the involved units and are mandatory subjects 
for the purposes of collective barg
aining. Paragraph 7(c) of the 
complaint alleges that Respondent engaged in the conduct de-
scribed above in paragraph 7 no
twithstanding the fact that Re-
spondent and the Union had not reached a lawful impasse dur-

ing negotiations. And paragraph 7(d) of the complaint alleges 
that Respondent engaged in the conduct described above in 
paragraph 7 without prior notice 
to the Union and without af-
fording the Union an opportunity to bargain with Respondent 

with respect to this conduct and 
the effects of this conduct. The 
subjects set out in this paragraph are mandatory subjects of 
bargaining since they relate 
to terms and conditions of em-
ployment. The Union did not agree to these changes. And there 
was not and there could not have
 been a lawful impasse here. 
Indeed, Respondent was well aware of that fact and it did not 
declare an impasse but rather unlawfully implemented its final 
offer just after trying to arrange further negotiations before 

implementation. Respondent™s ch
anges were, according to its 
own general manager, extensive. 
Changes were made in the last 
negotiating session before Februa
ry 3, 1995. Indeed a major 
change was made in the firs
t session after Respondent imple-
mented its final offer. The part
ies were not at an impasse on 
February 3, 1995. Respondent viol
ated the Act as alleged in 
paragraph 7 of the complaint. 
Paragraph 8 of the complaint alleges that since February 20, 
1995, the Union by letter has requested that Respondent pro-

vide it with information rega
rding the Respondent™s Affirma-
tive Action Plan and related information, the information is 
necessary for and relevant to the Union™s performance of its 
duties, and since about March 1,
 1995, Respondent has failed 
and refused to furnish this information to the Union. The 1991Œ
1994 agreements and the proposed agreement contain policy 
against discrimination clauses. 
The Union explained its need. 
Yet the Respondent waited almost 2 years before providing the 

information. As pointed out by the Board in 
Westinghouse Electric Corp
., 239 NLRB 106 (1978), in this situation a union 
has a statutory and a contractual right to make a good-faith 
effort to correct any discrimi
nation and the information sought 
is relevant. And as pointed out in 
General Electric Co
., 290 NLRB 1138 (1988), the type of delay experienced here consti-
tutes a failure and refusal to bargain in good faith in violation 
of Section 8(a)(1) and (5) of th
e Act. Respondent violated the 
Act as alleged in paragraph 8 of the complaint. 
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act and at all times material is the represen-
tative for purposes of collective bargaining for the employees in 
the units consisting 
of the following: 
 All cameramen, projectionists, audio and video technicians, 

including switchers, transmitter technicians, and floorman-
directors, film cutters, producer-
directors, film editors, art di-
rectors, news photographers, continuity clerks, continuity co-
ordinators, and production assistants, and excluding radio an-
nouncers operating radio control equipment, office and cleri-
cal employees, guards and prof
essional employees and super-
visory employees as defined in the Act. 
 All regular full-time anchors, reporters and announcers at 
WKJG-TV Studios in Fort Wayne, Indiana; but excluding the 
general manager, the farm dire
ctor, the news director, the 
public affairs director, all office clerical employees, all profes-

sional employees, guards and supervisors as defined in the 
Labor Management Relations Act, as amended, as that unit of 
employees is described in the ce
rtification of representative, 
issued May 14, 1974, at Indianapolis, Indiana, in Case No. 
25ŒRMŒ386 of the National Labor Relations Board. 
 3. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by: 
(a) Insisting, as a condition of reaching any collective-
bargaining agreement, that the Union agree to consolidate the 

two units its represents into one
 contract and implementing this. 
(b) Without a lawful impasse and without affording the Un-
ion an opportunity to bargain with Respondent with respect to 
this conduct and the effects of
 this conduct, implementing changes on February 3, 1995, in the terms and conditions of 
employment of the employees in the involved units including, 
but not limited to: (i) removing one-half hourly rate premium 
pay for hours worked over 8 hours in a day; (ii) reducing guar-

anteed 5-1/3 hours premium pay to 3 hours™ premium pay for 
employees called in to work on their days off; (iii) reducing 
premium pay from 2-1/2 times to 
2 times rate of pay for em-
ployees called in to work on a scheduled vacation day; (iv) 
removing a fifth week of vacation for employees with more 
than 25 years of active service with Respondent; (v) reducing 
paid sick leave time by 10 days per year; (vi) removing guaran-
teed 12-hour rest period between assignments for employees 
and removing the half hourly rate premium pay for employees 
called in to work during their 12-hour rest period; (vii) permit-
ting supervisors to perform bargaining unit work thereby reduc-
ing the amount of overtime available to bargaining unit em-
ployees; (viii) removing classification jurisdiction thereby al-
lowing Respondent to assign employees to work in higher-
paying job classifications with
out paying to employees the 
higher wages associated with such job classifications; and (ix) 

creating a two-tier wage structure which caused employees 

hired after November 4, 1994, to be paid lower wages than 
other employees. 
(c) Failing and refusing to furnish the information to the Un-
ion which it sought in its February 20, 1995 letter as it relates to 

members of the involved bargaining units. 
4. The unfair aforesaid labor practices affect commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
THE REMEDY Having found that Respondent engaged in certain unfair la-
bor practices, I shall recommend that it be ordered to cease and 
desist therefrom and that it take certain affirmative action set 
forth below to effectuate the policies of the Act. 
Having found that Respondent ha
s made unilateral changes 
in certain terms and conditions of employment in violation of 
Section 8(a)(1) and (5) of the Act, I recommend that Respon-
dent revoke, on request, said un
ilateral changes. Also, I rec-
ommend that Respondent be orde
red to make whole its em-
ployees for any loss they might have suffered as a result of 
Respondent™s unlawful implem
entation on February 3, 1995, 
with interest as authorized by 
New Horizons for the Retarded, 
Inc., 283 NLRB 1173 (1987). The recommended Order will 
also provide that  Respondent give
 to the Union the information  
 CORP. FOR GENERAL TRADE (WKJG-TV 33) 629it requested in its February 20, 1995 letter as it relates to bar-
gaining unit employees and barg
ain in good faith with the Un-
ion as the exclusive collective-bargaining representative of the 

above-described units. 
[Recommended Order omitted from publication.] 
  